

	

		II

		109th CONGRESS

		1st Session

		S. 1836

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Jeffords (for

			 himself, Mrs. Boxer,

			 Mr. Lieberman, Mrs. Clinton, Mr.

			 Carper, Mr. Lautenberg,

			 Mr. Obama, and Mr. Baucus) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Environment and Public Works

		

		A BILL

		To provide for reconstruction, replacement, and

		  improvement of infrastructure in the Gulf Coast Region.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Gulf Coast Infrastructure

			 Redevelopment and Recovery Act of 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Infrastructure Recovery

					Sec. 101. Short title.

					Sec. 102. Federal Infrastructure Task Force.

					Sec. 103. Duties.

					Sec. 104. Federal investment standards.

					Sec. 105. Natural disaster preparedness grants.

					Sec. 106. Studies.

					TITLE II—Federal Highway Repair and Reconstruction

					Sec. 201. Emergency relief program modifications.

					TITLE III—Water Infrastructure Assistance 

					Sec. 301. Short title.

					Sec. 302. Definition of State.

					Sec. 303. Treatment of certain loans.

					Sec. 304. Priority list.

					Sec. 305. Testing of privately-owned drinking water

				wells.

					TITLE IV—Economic Development Assistance

					Sec. 401. Economic Development Administration.

					TITLE V—Assistance Through Delta Regional Authority

					Sec. 501. Delta Regional Authority.

					TITLE VI—Environmental Requirements

					Sec. 601. Environmental assessment, cleanup, and right-to-know

				requirements.

					TITLE VII—Corps of Engineers Projects

					Sec. 701. Recovery relating to Corps of Engineers

				projects.

					Sec. 702. Wetlands study.

					Sec. 703. Permits for activities in coastal areas.

					TITLE VIII—National Levee Safety Program

					Sec. 801. Short title.

					Sec. 802. Definitions.

					Sec. 803. Inspection of levees.

					Sec. 804. National levee inventory.

					Sec. 805. Interagency Committee on Levee Safety.

					Sec. 806. National Levee Safety Review Board.

					Sec. 807. National levee safety program.

					Sec. 808. Research program.

					Sec. 809. Levee safety training program.

					Sec. 810. Effect of title.

					Sec. 811. Authorization of appropriations.

					TITLE IX—Emergency Lease Requirements

					Sec. 901. Short title.

					Sec. 902. Emergency leases.

					Sec. 903. Effective date.

					TITLE X—Funding

					Sec. 1001. Funding.

					TITLE XI—Building Habitability

					Sec. 1101. Short title.

					Sec. 1102. Findings.

					Sec. 1103. Purposes.

					Sec. 1104. Definitions.

					Sec. 1105. Abatement and inspection grants.

					Sec. 1106. Threshold limit values.

					Sec. 1107. Guidance for evaluation and abatement of

				mold.

					Sec. 1108. Contractor training and certification.

					Sec. 1109. Treatment.

					Sec. 1110. Authorization of appropriations.

					TITLE XII—Commuter assistance programs

					Sec. 1201. Commuter assistance programs.

				

			IInfrastructure

			 Recovery

			101.Short titleThis title may be cited as the

			 Federal Infrastructure Preparedness

			 Act of 2005.

			102.Federal

			 Infrastructure Task Force

				(a)EstablishmentThe

			 Secretary of the Army shall establish a Federal Infrastructure Task Force

			 (referred to in this title as the Task Force) to improve the

			 preparedness of the United States for the effects of extreme weather events on

			 infrastructure of the United States.

				(b)MembershipThe

			 membership of the Task Force shall consist of—

					(1)the Secretary of

			 the Army;

					(2)the Secretary of

			 Transportation;

					(3)the Secretary of

			 Energy;

					(4)the Secretary of

			 Commerce;

					(5)the Secretary of

			 Homeland Security;

					(6)the Secretary of

			 Health and Human Services;

					(7)the Administrator

			 of the Environmental Protection Agency;

					(8)the Director of

			 the Federal Emergency Management Agency;

					(9)the Chairperson

			 of the Nuclear Regulatory Commission;

					(10)the Chief of

			 Staff of the Economic Development Administration;

					(11)a representative

			 of the Delta Regional Authority; and

					(12)the Director of

			 the United States Fish and Wildlife Service.

					(c)ChairpersonThe

			 Secretary of the Army shall serve as chairperson of the Task Force (referred to

			 in this title as the Chairperson).

				103.Duties

				(a)In

			 generalThe Task Force

			 shall—

					(1)serve as the coordinating entity to

			 distribute and execute Federal funding provided for infrastructure

			 redevelopment required as a result of Hurricane Katrina;

					(2)establish standards for Federal investment

			 in accordance with section 104;

					(3)provide grants in accordance with section

			 105; and

					(4)conduct studies in accordance with section

			 106.

					(b)RequirementIn

			 carrying out any duty under subsection (a), the Task Force shall—

					(1)provide an

			 opportunity for public participation, to the maximum extent practicable;

			 and

					(2)act in accordance

			 with Executive Order 12898 (59 Fed. Reg. 7629) relating to environmental

			 justice.

					104.Federal

			 investment standards

				(a)In

			 generalThe Task Force shall

			 establish standards for Federal investment in areas impacted by Hurricane

			 Katrina to ensure that Federal investment in areas impacted by Hurricane

			 Katrina—

					(1)is cognizant of

			 natural processes underway along the Gulf Coast, including wetlands erosion,

			 wetlands restoration, subsidence, and others;

					(2)protects and

			 preserves the cultural, architectural, and ecological heritage of the Gulf

			 Coast region;

					(3)incorporates

			 appropriate principles of sustainable design and livable communities;

			 and

					(4)incorporates

			 recommendations from the Corps of Engineers regarding redevelopment

			 opportunities that would reduce hurricane and flooding impacts while maximizing

			 opportunities for wetlands restoration.

					(b)Public

			 participationIn establishing standards under subsection (a), the

			 Task Force shall provide an opportunity for public participation, to the

			 maximum extent practicable.

				105.Natural

			 disaster preparedness grants

				(a)Definition of

			 eligible entityIn this

			 subsection, the term eligible entity means a State or local

			 government entity located in an area that is vulnerable to frequent and intense

			 hurricanes or other extreme weather events.

				(b)GrantsThe

			 Task Force, acting through the Chairperson, may provide grants to eligible

			 entities to pay the Federal share of the cost of—

					(1)reviewing and

			 updating emergency response plans and evacuation plans of the eligible entity,

			 including consideration of the role of public transportation as a tool in

			 evacuation planning and reentry of evacuated areas; and

					(2)implementing the

			 following measures in response to needs identified in emergency response plans

			 and evacuation plans:

						(A)Estimating the

			 capability and adaptability of the infrastructure of the eligible

			 entity.

						(B)Revising drinking

			 water, wastewater, water supply standards, and system requirements of the

			 eligible entity.

						(C)Providing

			 protection measures relating to hurricanes and other extreme weather

			 events.

						(c)Federal

			 shareThe Federal share of the cost of an activity under this

			 section shall not exceed 75 percent.

				(d)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $200,000,000, to remain available until expended.

				106.Studies

				(a)National study

			 on vulnerability of infrastructure

					(1)In

			 generalThe Task Force, acting through the Chairperson and in

			 consultation with the Governors of the States, shall conduct a study of the

			 status of the transportation system, drinking water and wastewater, water

			 supply, water resource (including flood control), and energy infrastructure of

			 the United States to determine the vulnerability of the United States to

			 further intense hurricane activity during calendar years 2005 and 2006.

					(2)ReportNot

			 later than 30 days after the date of enactment of this Act, the Chairperson

			 shall submit to Congress a report describing—

						(A)the results of

			 the study under paragraph (1); and

						(B)recommendations

			 with respect to legislative actions necessary to reduce the vulnerability of

			 the United States to further intense hurricane activity during calendar years

			 2005 and 2006.

						(3)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $500,000, to remain available until expended.

					(b)National study

			 on preparedness for hurricanes and extreme weather events

					(1)Study

						(A)In

			 generalFor the purpose of addressing and adapting to a period of

			 more frequent and intense hurricanes and other extreme weather events along the

			 coast of the Gulf of Mexico and in other vulnerable regions of the United

			 States, as determined by the Chairperson, the Task Force, acting through the

			 Chairperson, shall conduct a study of the adequacy of Federal and State—

							(i)drinking water,

			 wastewater, water supply, and transportation infrastructure;

							(ii)flood control

			 capability and infrastructure;

							(iii)energy

			 supplies;

							(iv)environmental

			 protection;

							(v)commerce;

							(vi)telecommunications;

							(vii)health

			 programs; and

							(viii)regulations,

			 standards, and resources.

							(B)Adequacy of

			 infrastructureThe study under subparagraph (A) shall

			 include—

							(i)consideration of

			 the adequacy of Federal and State infrastructure, including public

			 transportation infrastructure, to support evacuation plans; and

							(ii)an

			 analysis of any factor that prevented any individual from acting on an

			 evacuation order during Hurricane Katrina, including recommendations for

			 methods of addressing the factor during future evacuations.

							(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Task Force,

			 acting through the Chairperson, shall submit to Congress a report

			 describing—

						(A)the results of

			 the study under paragraph (1); and

						(B)recommendations

			 with respect to appropriate legislative actions, including regulations,

			 programs, standards, and funding levels, to adapt to more frequent and intense

			 hurricanes.

						(3)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $500,000, to remain available until expended.

					IIFederal Highway

			 Repair and Reconstruction

			201.Emergency relief program

			 modifications

				(a)Maximum

			 amountNotwithstanding

			 section 125(c)(1) of title 23, United States Code, or any other provision of

			 law, the Secretary of Transportation may obligate more than $100,000,000 in a

			 State for a fiscal year under the emergency relief program authorized by

			 section 125 of such title, for projects for the repair or reconstruction of

			 highways, roads, and trails in response to damage caused by Hurricane

			 Katrina.

				(b)Federal

			 shareNotwithstanding section 120(e) of such title or any other

			 provision of law, during the 3-year period beginning on the date of enactment

			 of this Act, the Federal share of the cost of each project described in

			 subsection (a) shall be 100 percent.

				(c)Authorization

			 of appropriationsIn addition to amounts otherwise available,

			 there is appropriated, out of any funds in the Treasury not otherwise

			 appropriated, for the emergency relief program authorized under section 125 of

			 such title, $2,900,000,000, to remain available until expended:

			 Provided, That the amounts made

			 available under this section are designated as an emergency requirement

			 pursuant to section 402 of H. Con. Res. 95 (109th Congress).

				IIIWater

			 Infrastructure Assistance 

			301.Short titleThis title may be cited as the

			 Emergency Water Infrastructure

			 Assistance Act of 2005.

			302.Definition of

			 StateIn this title, the term

			 State means—

				(1)the State of

			 Alabama;

				(2)the State of

			 Louisiana; and

				(3)the State of

			 Mississippi.

				303.Treatment of certain

			 loans

				(a)Definition of

			 eligible projectIn this section, the term eligible

			 project means a project—

					(1)to repair,

			 replace, or rebuild a publicly-owned treatment works (as defined in section 212

			 of the Federal Water Pollution Control Act (33 U.S.C. 1292)), including a

			 privately-owned utility that principally treats municipal wastewater or

			 domestic sewage, in an area affected by Hurricane Katrina or a related

			 condition; or

					(2)that is a water

			 quality project directly related to relief efforts in response to Hurricane

			 Katrina or a related condition, as determined by the State in which the project

			 is located.

					(b)Additional

			 subsidization

					(1)In

			 generalSubject to paragraph

			 (2), for the 2-year period beginning on the date of enactment of this Act, a

			 State may provide additional subsidization to an eligible project that receives

			 funds through a revolving loan under section 603 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1383), including—

						(A)forgiveness of

			 the principal of the revolving loan; or

						(B)a zero-percent

			 interest rate on the revolving loan.

						(2)LimitationThe

			 amount of any additional subsidization provided under paragraph (1) shall not

			 exceed 30 percent of the amount of the capitalization grant received by the

			 State under section 602 of the Federal Water Pollution Control Act (33 U.S.C.

			 1382) for the fiscal year during which the subsidization is provided.

					(c)Extended

			 termsFor the 2-year period beginning on the date of enactment of

			 this Act, a State may extend the term of a revolving loan under section 603 of

			 that Act (33 U.S.C. 1383) for an eligible project described in subsection (b),

			 if the extended term—

					(1)terminates not

			 later than the date that is 30 years after the date of completion of the

			 project that is the subject of the loan; and

					(2)does not exceed

			 the expected design life of the project.

					(d)Priority

			 listsFor the 2-year period beginning on the date of enactment of

			 this Act, a State may provide assistance to an eligible project that is not

			 included on the priority list of the State under section 216 of the Federal

			 Water Pollution Control Act (33 U.S.C. 1296).

				304.Priority

			 list

				For the 2-year

			 period beginning on the date of enactment of this Act, a State may provide

			 assistance to a public water system that is not included on the priority list

			 of the State under section 1452(b)(3)(B) of the Safe Drinking Water Act (42

			 U.S.C. 300j–12(b)(3)(B)), if the project—

					(1)involves damage

			 caused by Hurricane Katrina or a related condition; and

					(2)is in accordance

			 with section 1452(b)(3)(A) of that Act (42 U.S.C. 300j–12(b)(3)(A)).

					305.Testing of

			 privately-owned drinking water wellsOn receipt of a request from a homeowner,

			 the Administrator of the Environmental Protection Agency may conduct a test of

			 a drinking water well owned or operated by the homeowner that is, or may be,

			 contaminated as a result of Hurricane Katrina or a related condition.

			IVEconomic

			 Development Assistance

			401.Economic Development

			 AdministrationSection 209 of

			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is

			 amended by adding at the end the following:

				

					(e)Authorization

				of appropriations

						(1)In

				generalThere is authorized to be appropriated to the Secretary

				to provide assistance described in subsection (c)(2) $200,000,000, to remain

				available until expended.

						(2)Salaries and

				expensesThere is authorized to be appropriated for salaries and

				expenses of carrying out subsection (c)(2) $10,000,000, to remain available

				until

				expended.

						.

			VAssistance

			 Through Delta Regional Authority

			501.Delta Regional Authority

				(a)Distressed

			 counties and areas, nondistressed counties, and disaster areasSection 382F of the Consolidated Farm and

			 Rural Development Act (7 U.S.C. 2009aa–5) is amended—

					(1)in the section

			 heading, by striking and

			 nondistressed counties and inserting

			 , nondistressed counties,

			 and disaster areas;

					(2)in subsection

			 (a)—

						(A)in paragraph (2),

			 by striking and at the end;

						(B)in paragraph (3),

			 by striking the period at the end and inserting ; and;

			 and

						(C)by adding at the

			 end the following:

							

								(4)as a disaster

				area any county or parish within the jurisdiction of the Authority that is

				affected by the declaration of a major disaster in accordance with section 401

				of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

				U.S.C. 5170) in response to Hurricane

				Katrina.

								;

						(3)by redesignating

			 subsection (d) as subsection (e); and

					(4)by inserting

			 after subsection (c) the following:

						

							(d)Disaster

				areas

								(1)Delta Regional

				Authority Hurricane Katrina Relief Fund

									(A)EstablishmentAs

				soon as practicable after the date of enactment of this paragraph, the

				Authority shall establish a fund, to remain separate from the general Treasury

				fund of the Authority numbered 95X0750, to be known as the Delta

				Regional Authority Hurricane Katrina Relief Fund (referred to in this

				subsection as the Fund).

									(B)DepositsThe

				Authority shall deposit into the Fund any amounts made available under section

				382M(b).

									(C)Use of

				funds

										(i)In

				generalExcept as otherwise provided in this subparagraph, the

				Authority shall allocate amounts in the Fund to programs and projects that are

				eligible to receive assistance under this Act in areas in the region that are

				affected by the declaration of a major disaster in accordance with section 401

				of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

				U.S.C. 5170) in response to Hurricane Katrina.

										(ii)Administrative

				expensesThe Authority shall use not more than 3 percent of

				amounts made available under section 382M(b) to pay administrative expenses of

				carrying out this subsection.

										(iii)Indirectly

				affected areasThe Authority may make funds available to any area

				within the jurisdiction of the Authority that is indirectly affected by a major

				disaster or emergency, as determined by the Authority, including areas that

				provide housing, transportation, employment, and health care to individuals

				evacuated as a result of Hurricane Katrina.

										(2)ConsultationIn

				allocating funds under paragraph (1), the Authority shall coordinate with the

				Secretary of Agriculture, the Secretary of Commerce, the Director of the

				Federal Emergency Management Agency, the Secretary of Housing and Urban

				Development, the Secretary of the Treasury, the Administrator of the Small

				Business Administration, the Secretary of Energy, the Secretary of the

				Interior, the Secretary of Labor, the Secretary of Transportation, the

				Secretary of the Army, and the Administrator of the Environmental Protection

				Agency in order to—

									(A)avoid duplication

				of efforts; and

									(B)ensure that

				projects are prioritized appropriately and funds are used effectively, as

				determined by the Authority.

									(3)Funding

				limitationsNo funding limitation under this Act shall apply to a

				project under this

				subsection.

								.

					(b)Authorization

			 of appropriationsSection 382M of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 2009aa–12) is amended—

					(1)in subsection

			 (a), by striking $30,000,000 and all that follows through the

			 end of the subsection and inserting , except section 382F(d),

			 $40,000,000 for each of fiscal years 2006 and 2007, to remain available until

			 expended.;

					(2)by redesignating

			 subsection (b) as subsection (c); and

					(3)by inserting

			 after subsection (a) the following:

						

							(b)Disaster

				areasThere is authorized to be appropriated to the Delta

				Regional Authority Hurricane Katrina Relief Fund to carry out section 382F(d)

				$100,000,000 for each of fiscal years 2006 and 2007, to remain available until

				expended.

							.

					VIEnvironmental

			 Requirements

			601.Environmental assessment, cleanup, and

			 right-to-know requirements

				(a)Assessment and

			 cleanup funding for Superfund and other hazardous sites

					(1)In

			 generalThe Administrator of the Environmental Protection Agency

			 (referred to in this title as the Administrator) shall use funds

			 appropriated under the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.) and funds provided to the Administrator

			 in response to Hurricane Katrina for—

						(A)cleanup

			 activities (including response actions in accordance with the Comprehensive

			 Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601

			 et seq.) and corrective actions in accordance with the Solid Waste Disposal Act

			 (42 U.S.C. 6901 et seq.));

						(B)reconstruction

			 and rehabilitation of drinking water supplies and wastewater treatment plants;

			 and

						(C)addressing

			 potential or actual threats to human health or the environment arising from or

			 relating to Hurricane Katrina.

						(2)Priority

						(A)In

			 generalThe Administrator shall prioritize cleanup activities to

			 be conducted under this subsection based on the risks posed by a particular

			 area in which the activities are to be conducted to human health or the

			 environment.

						(B)Source of

			 fundsIn carrying out this subsection, the Administrator shall

			 use amounts appropriated under the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) and amounts appropriated to

			 the Administrator in response to Hurricane Katrina before using amounts made

			 generally available to the Administrator.

						(3)Applicable

			 standards and requirementsAny activity or evaluation carried out

			 under this subsection shall be subject to the same standards and requirements

			 (including requirements relating to the use of funds) as are applicable to

			 programs carried out using funds of the Environmental Protection Agency.

					(b)Assessment of

			 facilities of concern and environmental media

					(1)DefinitionsIn

			 this subsection:

						(A)Facility of

			 concernThe term facility of concern means—

							(i)a

			 chemical, petroleum, or other facility that is subject to the chemical accident

			 prevention program under section 112(r) of the Clean Air Act (42 U.S.C.

			 7412(r));

							(ii)a

			 site on the National Priorities List developed by the President in accordance

			 with section 105(a)(8)(B) of the Comprehensive Environmental Response,

			 Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) (including

			 such a site for which corrective action is ordered under that Act);

							(iii)a

			 site for which the Administrator or a State has ordered corrective action in

			 accordance with section 3004(u) or 3008(h) of the Solid Waste Disposal Act (42

			 U.S.C. 6924(u); 6428(h));

							(iv)a

			 hazardous waste generation, treatment, storage, or disposal facility subject to

			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et

			 seq.);

							(v)a

			 surface impoundment;

							(vi)an

			 aboveground storage tank;

							(vii)an underground

			 storage tank (as defined in section 9001 of the Solid Waste Disposal Act (42

			 U.S.C. 6991)); and

							(viii)a railcar or

			 tanker truck used to transport a hazardous constituent.

							(B)Hazardous

			 material

							(i)In

			 generalThe term hazardous material means—

								(I)a hazardous

			 substance (as defined in section 101 of the Comprehensive Environmental

			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601));

								(II)a

			 petroleum-based substance; and

								(III)an industrial

			 or commercial chemical.

								(ii)InclusionsThe

			 term hazardous material includes—

								(I)a petroleum-based

			 product;

								(II)a metal;

								(III)a volatile or

			 semi-volatile organic compound;

								(IV)a

			 pesticide;

								(V)an

			 herbicide;

								(VI)a

			 polychlorinated biphenyl; and

								(VII)any biological

			 material in floodwater, surface water, sediment, or soil that may threaten

			 human health or the environment.

								(C)ReleaseThe

			 term release has the meaning given the term in section 101 of the

			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980

			 (42 U.S.C. 9601).

						(2)Identification

			 and assessment

						(A)In

			 generalImmediately after the date of enactment of this Act, the

			 Administrator shall implement a comprehensive testing and monitoring plan to

			 identify and assess levels of any hazardous material affected by Hurricane

			 Katrina, including levels of hazardous material at facilities of

			 concern.

						(B)AssessmentsUsing

			 data gathered pursuant to the testing and monitoring plan, the Administrator

			 shall—

							(i)assess the

			 short-term, ongoing, and long-term human health risks (including cancer and

			 non-cancer health effects) from all routes of exposure associated with

			 contaminant concentrations in floodwater, surface water, sediment, and soil,

			 including any contamination that may remain in that water, sediment, or soil

			 (including Lake Pontchartrain and soil in areas affected by Hurricane Katrina);

			 and

							(ii)include in the

			 assessment under clause (i) a targeted analysis of risks to—

								(I)sensitive

			 subpopulations (such as children, pregnant women, the elderly, and people with

			 impaired immune systems); and

								(II)low-income and

			 minority communities.

								(3)Public

			 availability of plan, results, and assessments

						(A)PlanAs

			 soon as the plan described in paragraph (2) is prepared, but not later than

			 October 30, 2005, the Administrator shall make the plan available to—

							(i)the

			 public; and

							(ii)the Chairman and

			 Ranking Members of the appropriate committees of Congress.

							(B)Sampling

			 results and assessmentsThe Administrator shall immediately make

			 all sampling results and other analyses, and all assessments of risks to human

			 health or the environment, completed or received under this subsection

			 available to the public (including to evacuees, recovery workers, and emergency

			 personnel) in a centralized, Internet-accessible, searchable database.

						(c)Report on

			 releases that may threaten human health and the environment

					(1)In

			 generalNot later than October 30, 2005, the Administrator shall

			 prepare an initial report summarizing all known or threatened releases of

			 hazardous materials into the environment arising out of or relating to

			 Hurricane Katrina.

					(2)Requirements of

			 reportThe report shall contain an evaluation of—

						(A)the extent and

			 location of known releases resulting from Hurricane Katrina;

						(B)any potential

			 threats to public health or the environment posed by those releases;

						(C)any response

			 actions undertaken in response to those releases;

						(D)the cost of each

			 such response action; and

						(E)comprehensive

			 costs that will likely be incurred in conducting future assessment and cleanup

			 actions relating to Hurricane Katrina.

						(3)Public

			 availability and participationThe Administrator shall—

						(A)make the report

			 under this subsection available to—

							(i)the

			 public; and

							(ii)the Chairman and

			 Ranking Member of each committee of Congress with oversight jurisdiction over

			 the Environmental Protection Agency;

							(B)update and

			 disseminate the report every 30 days until the date on which the Administrator

			 determines that all releases resulting from Hurricane Katrina have been

			 identified, assessed, and cleaned up; and

						(C)in preparing and

			 updating the report, solicit information from facility employees, community

			 members, and other knowledgeable individuals with respect to matters covered by

			 the report.

						VIICorps of

			 Engineers Projects

			701.Recovery relating to Corps of Engineers

			 projects

				(a)In

			 generalIn conducting repair and rehabilitation after Hurricane

			 Katrina, the Secretary of the Army, acting through the Chief of Engineers

			 (referred to in this title as the Secretary), shall conduct a

			 comprehensive assessment of Corps infrastructure in the region affected by

			 Hurricane Katrina to determine whether opportunities exist for project

			 modifications that may reduce future hurricane impacts or further other project

			 purposes.

				(b)Project

			 modificationsIn evaluating opportunities for project

			 modifications, the Secretary shall include—

					(1)a review of the

			 use of natural buffers, such as wetlands or beaches, for hurricane

			 protection;

					(2)a review of the

			 potential use of voluntary buyouts to reduce the potential for loss of life and

			 property resulting from a hurricane or other disaster; and

					(3)an increased

			 level of flood protection using the levee system in effect as of the date of

			 enactment of this Act.

					(c)ReportThe

			 Secretary shall submit to the Task Force established under section 102 and

			 appropriate State and local governments any redevelopment recommendations that

			 would—

					(1)reduce hurricane

			 and flooding impacts while maximizing opportunities for wetlands restoration;

			 or

					(2)mitigate the

			 effects of any required repairs or modifications on the coastal Louisiana

			 ecosystem and any other affected area.

					(d)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $1,000,000, to remain available until expended.

				702.Wetlands

			 study

				(a)In

			 generalThe Administrator of the Environmental Protection Agency

			 shall enter into a contract with the National Academy of Sciences under which

			 the National Academy of Sciences shall conduct a study of the effect or

			 potential effect of wetlands on the intensity of Hurricane Katrina, including

			 wind speed and storm surge.

				(b)InclusionThe

			 study under subsection (a) shall include an analysis of the plan of the Corps

			 of Engineers to restore coastal areas in the State of Louisiana, in accordance

			 with the report of the Chief of Engineers for the Louisiana Coastal Area

			 Ecosystem Restoration Project, dated January 31, 2005, to determine—

					(1)the effect of

			 Hurricane Katrina on the viability of the plan; and

					(2)whether the plan,

			 if carried out, would reduce the effects of hurricanes on the Gulf Coast in the

			 future.

					703.Permits for

			 activities in coastal areasNotwithstanding any other provision of law,

			 in each instance in which the Secretary issues a permit under section 404 of

			 the Federal Water Pollution Control Act (33 U.S.C. 1344) for, or otherwise

			 authorizes the conduct in accordance with that section of, any activity in a

			 coastal area that is at risk of being affected by a hurricane, the Secretary

			 shall make a written determination that the proposed activity will not, when

			 considered individually or cumulatively with other activities, exacerbate or

			 cause an increased risk of loss of life or other damage from flooding, storm

			 surges, or any other hurricane-related event.

			VIIINational Levee

			 Safety Program

			801.Short titleThis title may be cited as the

			 National Levee Safety Program Act of

			 2005.

			802.DefinitionsIn this title:

				(1)BoardThe

			 term Board means the National Levee Safety Review Board

			 established under section 806(a).

				(2)CommitteeThe

			 term Committee means the Interagency Committee on Levee Safety

			 established under section 805(a).

				(3)LeveeThe

			 term levee means an embankment (including floodwalls)—

					(A)the primary

			 purpose of which is to provide flood protection relating to seasonal high water

			 and storm surges; and

					(B)that is subject

			 to water loading for only a few days or weeks during a year.

					(4)Federal

			 agencyThe term Federal agency means a Federal

			 agency that designs, finances, constructs, owns, operates, maintains, or

			 regulates the construction, operation, or maintenance of a levee.

				(5)SecretaryThe

			 term Secretary means the Secretary of the Army, acting through the

			 Chief of Engineers.

				(6)StateThe

			 term State means—

					(A)a State;

					(B)the District of

			 Columbia;

					(C)the Commonwealth

			 of Puerto Rico; and

					(D)any other

			 territory or possession of the United States.

					(7)State levee

			 safety agencyThe term State levee safety agency

			 means the State agency that has regulatory authority over the safety of any

			 non-Federal levee in a State.

				(8)United

			 StatesThe term United States, when used in a

			 geographical sense, means all of the States.

				803.Inspection of

			 levees

				(a)In

			 generalThe Secretary shall carry out a program under which, as

			 soon as practicable after the date of enactment of this Act, and every 10 years

			 thereafter, the Secretary shall inspect levees in the United States for the

			 purpose of protecting human life and property.

				(b)Levees to be

			 inspectedIn carrying out the

			 program under subsection (a), the Secretary shall inspect each levee in the

			 United States, except—

					(1)any levee that

			 has been inspected by a State levee safety agency during the 1-year period

			 immediately preceding the date of enactment of this Act, if the Governor of the

			 State requests an exception; and

					(2)any levee that

			 does not pose a threat to human life or property, as determined by the

			 Secretary.

					(c)State

			 participationOn request of a State levee safety agency, with

			 respect to any levee the failure of which would affect the State, the head of a

			 Federal agency shall—

					(1)provide

			 information to the State levee safety agency relating to the construction,

			 operation, or maintenance of the levee; and

					(2)allow an official

			 of the State levee safety agency to participate in the inspection of the

			 levee.

					(d)Determination

					(1)In

			 generalFor the purpose of determining whether a levee (including

			 any water impounded by a levee) constitutes a danger to human life or property,

			 the Secretary shall take into consideration the possibility that the levee may

			 be endangered by overtopping, seepage, settlement, erosion, sediment, cracking,

			 earth movement, earthquakes, hurricanes, failure of bulkheads, flashboards,

			 gates on conduits, or other conditions that exist or may occur in any area in

			 the vicinity of the levee.

					(2)Previously-inspected

			 leveesFor any levee with respect to which the Secretary made any

			 determination regarding the safety of the levee before the date of the

			 inspection of the levee under this section, the Secretary shall review the

			 determination, taking into consideration information most recently available to

			 the Secretary relating to—

						(A)the likelihood

			 that a storm surge would exceed the designed level of protection of the levee;

			 and

						(B)the effect of

			 wetlands erosion, subsidence, or any other natural process on the vulnerability

			 of the area surrounding the levee to flooding or an extreme weather

			 event.

						(e)ReportAs

			 soon as practicable after the date on which a levee is inspected under this

			 section, the Secretary shall provide to the Governor of the State in which the

			 levee is located a notice of the results of the inspection, including—

					(1)a description of

			 any hazardous condition discovered during the inspection;

					(2)on request of the

			 Governor, information relating to any remedial measure necessary to mitigate or

			 avoid a hazardous condition discovered during the inspection; and

					(3)a description of

			 the results of any review conducted under subsection (d)(2) with respect to the

			 levee, including—

						(A)any improvement

			 required relating to the level of protection of the levee; and

						(B)recommendations

			 regarding the maintenance or destruction of the levee, if any.

						(f)Priority

			 listNot later than February 1 of each year, the Secretary shall

			 submit to Congress a priority list of flood control projects, taking into

			 consideration the results of any inspection under this section,

			 including—

					(1)the potential

			 risk to human life or the environment if a project is not carried out;

					(2)the benefits of

			 protecting critical infrastructure and population centers; and

					(3)the

			 implementation of Federal guidelines relating to levee safety.

					804.National levee

			 inventoryThe Secretary shall

			 maintain and periodically publish an inventory of levees in the United States,

			 including the results of any levee inspection conducted under section

			 803.

			805.Interagency

			 Committee on Levee Safety

				(a)EstablishmentThere

			 is established a committee, to be known as the Interagency Committee on

			 Levee Safety.

				(b)Membership

					(1)In

			 generalThe Committee shall be composed of 6 members, to be

			 appointed by the Secretary—

						(A)1 of whom shall

			 be a representative of the Department of Agriculture;

						(B)1 of whom shall

			 be a representative of the Department of the Interior;

						(C)1 of whom shall

			 be a representative of the Department of Labor;

						(D)1 of whom shall

			 be a representative of the Department of Defense;

						(E)1 of whom shall

			 be a representative of the Department of Energy; and

						(F)1 of whom shall

			 be a representative of the Federal Emergency Management Agency.

						(2)ChairpersonThe

			 Secretary shall serve as chairperson of the Committee.

					(c)DutiesThe

			 Committee shall support the establishment and maintenance of effective Federal

			 programs, policies, and guidelines to enhance levee safety for the protection

			 of human life and property through coordination and information exchange among

			 Federal agencies concerning the implementation of Federal guidelines relating

			 to levee safety.

				806.National Levee

			 Safety Review Board

				(a)EstablishmentThe

			 Secretary shall establish an advisory board, to be known as the National

			 Levee Safety Review Board, to—

					(1)monitor the

			 safety of levees in the United States;

					(2)monitor the

			 implementation of this title by State levee safety agencies; and

					(3)advise the

			 Secretary on policy relating to national levee safety.

					(b)Membership

					(1)Voting

			 membersThe Board shall be composed of 11 voting members, to be

			 appointed by the Secretary, who shall have expertise in levee safety, of

			 whom—

						(A)1 member shall

			 represent the Department of Agriculture;

						(B)1 member shall

			 represent the Department of Defense;

						(C)1 member shall

			 represent the Department of the Interior;

						(D)1 member shall

			 represent the Environmental Protection Agency;

						(E)1 member shall

			 represent the Federal Emergency Management Agency;

						(F)5 members shall

			 represent State levee safety agencies; and

						(G)1 member shall

			 represent the private sector.

						(2)Nonvoting

			 membersThe Secretary, in consultation with the voting members of

			 the Board, may invite to participate in meetings of the Board as a nonvoting

			 member—

						(A)a representative

			 of the National Laboratories;

						(B)a representative

			 of any Federal or State agency; or

						(C)a levee safety

			 expert.

						(c)Duties

					(1)In

			 generalThe Board shall support the establishment and maintenance

			 of effective programs, policies, and guidelines to enhance levee safety for the

			 protection of human life and property throughout the United States.

					(2)Coordination

			 and information exchange among agenciesIn carrying out paragraph

			 (1), the Board shall support coordination and information exchange among

			 Federal agencies and State levee safety agencies that share common problems and

			 responsibilities relating to levee safety, including planning, design,

			 construction, operation, emergency action planning, inspections, maintenance,

			 regulation or licensing, technical or financial assistance, research, and data

			 management.

					(d)Powers

					(1)Information

			 from Federal agencies

						(A)In

			 generalThe Board may secure directly from a Federal agency such

			 information as the Board considers necessary to carry out this section.

						(B)Provision of

			 informationOn request of the Board, the head of the Federal

			 agency shall provide the information to the Board.

						(2)ContractsThe

			 Board may enter into any contract the Board determines to be necessary to carry

			 out a duty of the Board.

					(e)Working

			 groups

					(1)In

			 generalThe Secretary may establish working groups to assist the

			 Board in carrying out this section.

					(2)MembershipA

			 working group under paragraph (1) shall be composed of—

						(A)members of the

			 Board; and

						(B)any other

			 individual, as the Secretary determines to be appropriate.

						(f)Compensation of

			 members

					(1)Federal

			 employeesA member of the Board who is an officer or employee of

			 the United States shall serve without compensation in addition to compensation

			 received for the services of the member as an officer or employee of the United

			 States.

					(2)Other

			 membersA member of the Board who is not an officer or employee

			 of the United States shall serve without compensation.

					(g)Travel

			 expenses

					(1)Representatives

			 of Federal agenciesTo the extent amounts are made available in

			 advance in appropriations Acts, a member of the Board who represents a Federal

			 agency shall be reimbursed with appropriations for travel expenses by the

			 agency of the member, including per diem in lieu of subsistence, at rates

			 authorized for an employee of an agency under subchapter I of chapter 57 of

			 title 5, United States Code, while away from home or regular place of business

			 of the member in the performance of services for the Board.

					(2)Other

			 individualsTo the extent amounts are made available in advance

			 in appropriations Acts, a member of the Board who represents a State levee

			 safety agency, a member of the Board who represents the private sector, and a

			 member of a working group created under subsection (e) shall be reimbursed for

			 travel expenses by the Director of the Federal Emergency Management Agency,

			 including per diem in lieu of subsistence, at rates authorized for an employee

			 of an agency under subchapter 1 of chapter 57 of title 5, United States Code,

			 while away from home or regular place of business of the member in performance

			 of services for the Board.

					(h)Applicability

			 of federal advisory committee actThe Federal Advisory Committee

			 Act (5 U.S.C. App.) shall not apply to the Board.

				807.National levee

			 safety program

				(a)In

			 generalThe Secretary, in consultation with the Committee, the

			 Board, and State levee safety agencies, shall establish and maintain a national

			 levee safety program.

				(b)PurposesThe

			 purposes of the program under this section are—

					(1)to ensure that

			 new and existing levees are safe through the development of technologically and

			 economically feasible programs and procedures for hazard reduction relating to

			 levees;

					(2)to encourage

			 acceptable engineering policies and procedures to be used for levee site

			 investigation, design, construction, operation and maintenance, and emergency

			 preparedness;

					(3)to encourage the

			 establishment and implementation of effective levee safety programs in each

			 State based on State standards;

					(4)to develop and

			 support public education and awareness projects to increase public acceptance

			 and support of State levee safety programs;

					(5)to develop

			 technical assistance materials for Federal and State levee safety

			 programs;

					(6)to develop

			 methods of providing technical assistance relating to levee safety to

			 non-Federal entities; and

					(7)to develop

			 technical assistance materials, seminars, and guidelines to improve the

			 security of levees in the United States.

					(c)Strategic

			 planIn carrying out the program under this section, the

			 Secretary shall prepare a strategic plan—

					(1)to establish

			 goals, priorities, and target dates to improve the safety of levees in the

			 United States;

					(2)to cooperate and

			 coordinate with, and provide assistance to, State levee safety agencies, to the

			 maximum extent practicable;

					(3)to share

			 information among Federal agencies, State and local governments, and private

			 entities relating to levee safety; and

					(4)to provide

			 information to the public relating to hazards associated with levee

			 failures.

					(d)Federal

			 guidelines

					(1)In

			 generalIn carrying out the program under this section, the

			 Secretary shall establish Federal guidelines relating to levee safety.

					(2)Incorporation

			 of Federal activitiesThe Federal guidelines under paragraph (1)

			 shall incorporate, to the maximum extent practicable, any activity carried out

			 by a Federal agency as of the date on which the guidelines are

			 established.

					(e)Incorporation

			 of existing activitiesThe program under this section shall

			 incorporate, to the maximum extent practicable—

					(1)any activity

			 carried out by a State or local government, or a private entity, relating to

			 the construction, operation, or maintenance of a levee; and

					(2)any activity

			 carried out by a Federal agency to support an effort by a State levee safety

			 agency to develop and implement an effective levee safety program.

					(f)Grants to State

			 levee safety agencies

					(1)Grant

			 programIn carrying out the program under this section, the

			 Secretary shall provide grants to State levee safety agencies to assist States

			 in establishing, maintaining, and improving levee safety programs.

					(2)Application

						(A)In

			 generalTo receive a grant under this subsection, a State levee

			 safety agency shall submit to the Secretary an application in such time, in

			 such manner, and containing such information as the Secretary may

			 require.

						(B)InclusionAn

			 application under subparagraph (A) shall include an agreement between the State

			 levee safety agency and the Secretary under which the State levee safety agency

			 shall, in accordance with State law—

							(i)review and

			 approve plans and specifications to construct, enlarge, modify, remove, or

			 abandon a levee in the State;

							(ii)perform periodic

			 inspections during levee construction to ensure compliance with the approved

			 plans and specifications;

							(iii)approve the

			 construction of a levee in the State before the date on which the levee becomes

			 operational;

							(iv)inspect, at

			 least once every 5 years, all levees and reservoirs in the State the failure of

			 which would cause a significant threat to human life or property to determine

			 whether the levees and reservoirs are safe;

							(v)establish a

			 procedure for more detailed and frequent safety inspections;

							(vi)perform any

			 inspection under the supervision of a State-registered professional engineer

			 with related experience in levee design and construction;

							(vii)issue notices,

			 if necessary, to require owners of levees to perform necessary maintenance or

			 remedial work, improve security, revise operating procedures, or take other

			 actions, including breaching levees;

							(viii)provide funds

			 to—

								(I)ensure timely

			 repairs or other changes to, or removal of, a levee in order to protect human

			 life and property; and

								(II)if the owner of

			 a levee does not take an action described in subclause (I), take appropriate

			 action as expeditiously as practicable;

								(ix)establish a

			 system of emergency procedures and emergency response plans to be used if a

			 levee fails or if the failure of a levee is imminent;

							(x)identify—

								(I)each levee the

			 failure of which could be reasonably expected to endanger human life;

								(II)the maximum area

			 that could be flooded if a levee failed; and

								(III)necessary

			 public facilities that would be affected by the flooding; and

								(xi)for the period

			 during which the grant is provided, maintain or exceed the aggregate

			 expenditures of the State during the 2 fiscal years preceding the fiscal year

			 during which the grant is provided to ensure levee safety.

							(3)Determination

			 of Secretary

						(A)In

			 generalNot later than 120 days after the date on which the

			 Secretary receives an application under paragraph (2), the Secretary shall

			 approve or disapprove the application.

						(B)Notice of

			 disapprovalIf the Secretary disapproves an application under

			 subparagraph (A), the Secretary shall immediately provide to the State levee

			 safety agency a written notice of the disapproval, including a description

			 of—

							(i)the

			 reasons for the disapproval; and

							(ii)changes

			 necessary for approval of the application, if any.

							(C)Failure to

			 determineIf the Secretary fails to make a determination by the

			 deadline under subparagraph (A), the application shall be considered to be

			 approved.

						(4)Review of State

			 levee safety programs

						(A)In

			 generalThe Secretary, in conjunction with the Board, may

			 periodically review any project carried out using a grant under this

			 subsection.

						(B)Inadequate

			 projectsIf the Secretary determines under a review under

			 subparagraph (A) that a project is inadequate to reasonably protect human life

			 and property, the Secretary shall, until the Secretary determines the project

			 to be adequate—

							(i)revoke the

			 approval of the project; and

							(ii)withhold

			 assistance under this subsection.

							(g)ReportNot

			 later than 90 days after the end of each odd-numbered fiscal year, the

			 Secretary shall submit to Congress a report describing—

					(1)the status of the

			 program under this section;

					(2)the progress made

			 by Federal agencies during the 2 preceding fiscal years in implementing Federal

			 guidelines for levee safety;

					(3)the progress made

			 by State levee safety agencies participating in the program; and

					(4)recommendations

			 for legislative or other action that the Secretary considers to be necessary,

			 if any.

					808.Research

			 program

				(a)In

			 generalThe Secretary, in cooperation with the Board, shall carry

			 out a program of technical and archival research to develop and support—

					(1)improved

			 techniques, historical experience, and equipment for rapid and effective levee

			 construction, rehabilitation, and inspection;

					(2)the development

			 of devices for the continued monitoring of levee safety;

					(3)the development

			 and maintenance of information resources systems required to manage levee

			 safety projects; and

					(4)public policy

			 initiatives and other improvements relating to levee safety engineering,

			 security, and management.

					(b)Participation

			 by State levee safety agenciesIn carrying out the program under

			 subsection (a), the Secretary shall—

					(1)solicit

			 participation from State levee safety agencies; and

					(2)periodically

			 update State levee safety agencies and Congress of the status of the

			 program.

					809.Levee safety

			 training programThe Secretary

			 shall establish a program under which the Secretary shall provide training for

			 State levee safety agency staff and inspectors to a State that has, or intends

			 to develop, a State levee safety program, on request of the State.

			810.Effect of

			 titleNothing in this

			 title—

				(1)creates any

			 Federal liability relating to the recovery of a levee caused by an action or

			 failure to act;

				(2)relieves an owner

			 or operator of a levee of any legal duty, obligation, or liability relating to

			 the ownership or operation of the levee; or

				(3)preempts any

			 applicable Federal or State law.

				811.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to the Secretary to carry out this title

			 $10,000,000 for each of fiscal years 2006 through 2011, to remain available

			 until expended.

			IXEmergency Lease

			 Requirements

			901.Short

			 titleThis title may be cited

			 as the Emergency Water Infrastructure

			 Assistance Act of 2005.

			902.Emergency

			 leasesSection 3307 of title

			 40, United States Code, is amended by striking subsection (e) and inserting the

			 following:

				

					(e)Emergency

				leases by the Administrator

						(1)In

				generalNothing in this section prevents the Administrator from

				entering into an emergency lease during a major disaster or other emergency

				declared by—

							(A)the President

				under section 401 of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42 U.S.C. 5170); or

							(B)the head of a

				Federal agency under applicable Federal law.

							(2)Lease

				termThe term of an emergency lease under this subsection shall

				be not more than 5 years, unless the prospectus of the lease is approved under

				subsection (a).

						(3)ReportNot

				later than April 1 of each year, the Administrator shall submit to the

				Committee on Transportation and Infrastructure of the House of Representatives

				and the Committee on Environment and Public Works of the Senate a report

				describing any emergency lease entered into under this subsection during the

				preceding fiscal

				year.

						.

			903.Effective

			 dateThis Act and the

			 amendments made by this Act affect only emergency leases entered into after

			 August 1, 2005.

			XFunding

			1001.Funding

				(a)Authorization

			 of appropriationsExcept as otherwise provided in this Act, there

			 are authorized to be appropriated such sums as are necessary to carry out this

			 Act.

				(b)Appropriation

			 of funds

					(1)In

			 generalNotwithstanding any other provision of law, out of any

			 funds in the Treasury not otherwise appropriated, the Secretary of the Treasury

			 shall make available such sums as are necessary to carry out this Act.

					(2)Receipt and

			 acceptanceAny appropriate Federal official shall be entitled to

			 receive, shall accept, and shall use to carry out this Act the funds made

			 available under paragraph (1), without further appropriation.

					(3)Availability of

			 fundsFunds made available under paragraph (1) shall remain

			 available until expended.

					(c)Emergency

			 designationFunds made available to carry out this Act by the

			 transfer of funds in or pursuant to this section are designated as an emergency

			 requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress).

				XIBuilding

			 Habitability

			1101.Short titleThis title may be cited as the

			 Habitability of Residential Homes,

			 Schools, and Commercial Buildings Affected by Hurricane Katrina Act of

			 2005.

			1102.FindingsCongress finds that—

				(1)Hurricane

			 Katrina—

					(A)caused

			 significant loss of life, disrupted the supply of power, natural gas, and

			 water, and affected sewage treatment and road safety;

					(B)destroyed

			 hundreds of thousands of residential homes, commercial buildings, and schools

			 in the States of Louisiana, Mississippi, and Alabama;

					(C)caused an

			 estimated 80 percent of residential structures in the city of New Orleans to

			 sustain flood damage;

					(D)presented serious

			 environmental health issues and threatened the public health through

			 contamination by toxic chemicals, sewage, solid waste, debris, and gasoline;

			 and

					(E)continues to

			 contribute to the growth of mold in residential homes and other buildings in

			 the States of Louisiana, Mississippi, and Alabama through excess moisture and

			 standing water;

					(2)many residential

			 homes, commercial buildings, and schools in those States contain mold, and have

			 otherwise been exposed to environmental contamination due to flooding, leaving

			 the structures—

					(A)in a state of

			 disrepair; and

					(B)inhabitable and

			 dangerous to the public health;

					(3)molds have the

			 potential to cause health problems by producing allergens, irritants, and in

			 some cases, potentially toxic substances (mycotoxins);

				(4)inhaling or

			 touching mold or mold spores may cause immediate or delayed allergic reactions

			 in sensitive individuals, including hay fever-type symptoms, such as sneezing,

			 runny nose, red eyes, and skin rash;

				(5)molds can also

			 cause asthma attacks in people with asthma who are allergic to mold, and

			 irritate the eyes, skin, nose, throat, and lungs of mold-allergic and

			 nonallergic people;

				(6)some people, such

			 as people with serious allergies to molds, may have more severe reactions to

			 mold, and people with chronic lung illnesses, such as obstructive lung disease,

			 may develop mold infections in their lungs; and

				(7)the Federal

			 Government should take a leadership role in—

					(A)evaluating and

			 inspecting residential homes, commercial buildings, and schools in the States

			 of Louisiana, Mississippi, and Alabama for the presence of environmental

			 contaminants and mold;

					(B)cleaning up

			 environmental contaminants and mold; and

					(C)certifying that

			 the structures are safe for habitation.

					1103.PurposesThe purposes of this title are—

				(1)to develop a

			 program to inspect damaged residential homes, schools, and commercial buildings

			 affected by Hurricane Katrina to—

					(A)determine the

			 habitability of the structures;

					(B)determine the

			 presence of environmental contaminants and mold in the structures, including

			 the extent of the contamination; and

					(C)certify the

			 habitability of the structures;

					(2)to develop a

			 training program to certify contractors to inspect and remediate the

			 structures;

				(3)to develop a

			 program to reduce and eliminate the presence of environmental contaminants and

			 mold in residential homes, commercial buildings, and schools through interim

			 controls and abatement;

				(4)to educate the

			 public on the public health implications of toxic mold and the guidelines of

			 the Environmental Protection Agency for remediating mold; and

				(5)to provide grants

			 to assist eligible entities in carrying out paragraphs (1) through (4).

				1104.DefinitionsIn this title:

				(1)Abatement

					(A)In

			 generalThe term abatement means any measure,

			 including a remediation measure, to permanently eliminate any adverse health

			 effect of an environmental contaminant or mold, in accordance with Federal

			 environmental laws and guidelines.

					(B)InclusionsThe

			 term abatement includes—

						(i)removal of

			 environmental contaminants and replacement of surfaces containing environmental

			 contaminants;

						(ii)cleanup and

			 disposal of surfaces containing environmental contaminants, including

			 postabatement clearance testing and sampling activities relating to the cleanup

			 and disposal;

						(iii)removal and

			 permanent containment of mold and replacement of surfaces containing

			 mold;

						(iv)remediation of

			 the underlying causes of mold and water accumulation;

						(v)cleanup, drying,

			 and disposal of surfaces containing mold, including postabatement clearance

			 testing and sampling activities relating to the cleanup and disposal;

			 and

						(vi)development of a

			 remediation plan, purchase of personal protective and containment equipment,

			 the fixing of moisture problems, reevaluation of measures in cases in which

			 hidden mold is discovered, and selection of appropriate cleanup methods.

						(2)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

				(3)Certified

			 contractorThe term certified contractor means a

			 contractor, inspector, or supervisor that—

					(A)(i)has completed an

			 accredited training program, as determined by the Administrator; and

						(ii)has met any other requirement for

			 certification established by the Administrator; or

						(B)has been

			 certified by a State under a program that is at least as rigorous as an

			 accredited training program under subparagraph (A)(i), as determined by the

			 Administrator.

					(4)Commercial

			 buildingThe term commercial building means a

			 structure that is operated for business purposes, including structures operated

			 by for-profit and nonprofit entities.

				(5)Environmental

			 contaminantThe term environmental contaminant

			 means—

					(A)any hazardous

			 substance regulated under the Comprehensive

			 Environmental Response, Compensation, and Liability Act of 1980

			 (42 U.S.C.

			 9601 et seq.); and

					(B)any solid waste

			 regulated under the Solid Waste Disposal

			 Act (42

			 U.S.C. 6901 et seq.).

					(6)GuidelinesThe

			 term guidelines means any guidance provided under the

			 Environmental Protection Agency documents entitled Mold Remediation in

			 Schools and Commercial Buildings and A brief guide to mold,

			 moisture, and your home.

				(7)InspectionThe

			 term inspection means a surface-by-surface investigation of the

			 interior and exterior of a residential home, commercial building, or school to

			 determine the habitability of the structure for adults (including pregnant

			 women) and children, taking into consideration the presence of any

			 environmental contaminant or mold, including activities relating to—

					(A)information

			 gathering regarding the age and history of the structure;

					(B)visual

			 inspection;

					(C)any environmental

			 sampling technique;

					(D)assessment of the

			 presence of an environmental contaminant or mold;

					(E)identification of

			 the source of the contamination or cause of a water or moisture problem;

			 and

					(F)any other

			 appropriate activity, as determined by the Administrator.

					(8)Interim

			 controlThe term interim control means any measure

			 designed to temporarily reduce human exposure or likely human exposure to an

			 environmental contaminant or mold, such as specialized cleaning measures,

			 repairs, maintenance, painting, temporary containment, and continued monitoring

			 of a potential or existing environmental hazard.

				(9)MoldThe

			 term mold means any form of multicellular fungus that lives on

			 plant or animal matter, or in an indoor environment, such as Caldosporium,

			 Penicillium, Alternaria, Aspergillus, Fuarium, Trichoderma, Memnoniella, Mucor,

			 and Stachybotrys chartarum.

				(10)Residential

			 homeThe term residential home means—

					(A)a single-family

			 dwelling, including any attached structure used as a porch or stoop; and

					(B)a single-family

			 dwelling contained in a structure that includes more than 1 dwelling unit, in

			 which each dwelling unit is intended to be occupied as a residence by 1 or more

			 persons.

					(11)School

					(A)In

			 generalThe term school means any facility used for

			 educational purposes.

					(B)InclusionThe

			 term school includes a day care center.

					1105.Abatement and

			 inspection grants

				(a)Definition of

			 eligible entityIn this section, the term eligible

			 entity means—

					(1)any State, local,

			 or tribal government agency (including a parish agency) located in the State of

			 Louisiana, Alabama, or Mississippi that is affected by Hurricane Katrina;

			 and

					(2)any

			 administrative agency of a school located in the State of Louisiana, Alabama,

			 or Mississippi that is affected by Hurricane Katrina.

					(b)EstablishmentThe

			 Administrator shall establish a program under which the Administrator shall

			 provide grants to eligible entities to pay the Federal share of the cost of

			 abatement and inspection activities for residential homes, commercial

			 buildings, and schools in the area served by the eligible entity, in accordance

			 with this section.

				(c)ApplicationsTo

			 receive a grant under this section, an eligible entity shall submit to the

			 Administrator an application in such time, in such manner, and containing such

			 information as the Administrator may require.

				(d)Selection

			 criteriaThe Administrator shall provide grants under this

			 section to eligible entities on the basis of the merit of an activity proposed

			 to be carried out by the eligible entity, taking into consideration—

					(1)the severity and

			 extent of the presence of environmental contaminants or mold in the area served

			 by an eligible entity;

					(2)the ability of an

			 eligible entity to carry out an activity proposed by the eligible entity;

			 and

					(3)any other factor

			 that the Administrator determines to be appropriate to carry out the purposes

			 of this title.

					(e)Use of

			 fundsAn eligible entity that receives a grant under this section

			 shall use amounts made available for activities relating to residential homes,

			 commercial buildings, and schools in the area served by the eligible entity

			 to—

					(1)conduct

			 inspections;

					(2)provide for

			 interim control of environmental contaminants and mold;

					(3)provide for

			 abatement of environmental contaminants and mold;

					(4)ensure that

			 inspections and sampling activities are carried out by certified

			 contractors;

					(5)monitor the

			 health of workers involved in abatement and inspection under this

			 section;

					(6)monitor the

			 health of certified contractors involved in inspections under this

			 section;

					(7)inform the public

			 with respect to the nature and causes of mold, measures to reduce exposure to

			 mold, and measures to remediate mold; and

					(8)test or sample

			 air and surfaces for environmental contaminants or mold, including by—

						(A)purchasing

			 equipment to measure moisture levels in building materials, humidity gauges and

			 meters, and air conditioning filters; and

						(B)designing mold

			 sampling protocols.

						1106.Threshold

			 limit values

				(a)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Administrator shall promulgate regulations establishing threshold

			 limitation values for airborne concentrations of mold and mold spores in indoor

			 environments to protect the public health.

				(b)Factors for

			 considerationIn promulgating regulations pursuant to subsection

			 (a), the Administrator shall take into consideration the adverse health effects

			 of exposure to mold and mold spores, including specific effects of the exposure

			 on—

					(1)pregnant

			 women;

					(2)children;

					(3)elderly

			 individuals;

					(4)asthmatic

			 individuals;

					(5)allergic

			 individuals;

					(6)individuals with

			 compromised immune systems; and

					(7)any other

			 subgroup of individuals the health of which would be at greater risk if exposed

			 to mold or mold spores, as determined by the Administrator.

					1107.Guidance for

			 evaluation and abatement of moldNot later than 180 days after the date of

			 enactment of this Act, the Administrator, in consultation with the Secretary of

			 Health and Human Services acting through the Director of the Centers for

			 Disease Control, shall issue guidance with respect to adults (including

			 pregnant women) and children for any activity carried out or funded, in whole

			 or in part, by the Federal Government relating to inspection, interim controls,

			 activities for the abatement or remediation of mold, and sampling.

			1108.Contractor

			 training and certification

				(a)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Administrator shall promulgate regulations relating to the abatement,

			 inspection, reduction, and remediation of mold to ensure that certified

			 contractors are properly trained to carry out those activities, including

			 establishing standards for the accreditation of training programs for

			 contractors, supervisors, inspectors, and other workers.

				(b)InclusionsIn

			 promulgating regulations pursuant to subsection (a), the Administrator shall

			 require that any mold inspection, abatement, or reduction activity carried out

			 or funded, in whole or in part, by the Federal Government shall be conducted by

			 a certified contractor.

				1109.TreatmentAny individual or entity that fails to

			 comply with a requirement of this title shall be subject to an appropriate

			 civil penalty, as determined by the Administrator.

			1110.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			XIICommuter

			 assistance programs

			1201.Commuter assistance programsTitle IV of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act is amended by inserting after section 408

			 (42 U.S.C. 5174) the following:

				

					409.Commuter

				assistance programs

						(a)Definition of

				commuter assistance programIn this section, the term

				commuter assistance program means any program relating to—

							(1)public

				transportation, including commuter trains and rapid transit by bus;

							(2)ridesharing, such

				as carpooling or vanpooling; or

							(3)other kinds of

				transportation demand-side management.

							(b)Reimbursement

				for establishment of commuter assistance programsAny State or

				local governmental entity that, in conjunction with the Administrator of the

				Environmental Protection Agency and the Secretary of Transportation,

				establishes and implements a commuter assistance program to improve worker

				access to assist in the rapid recovery of communities in response to a major

				disaster or emergency declared under this Act shall be eligible to receive

				reimbursement under this Act for the cost of the commuter assistance

				program.

						(c)Technical

				supportThe Administrator of the Environmental Protection Agency,

				in consultation with the Secretary of Transportation and the heads of other

				Federal agencies, shall use the Best Workplaces for Commuters Program of the

				Environmental Protection Agency to facilitate the development and

				implementation of commuter assistance programs to improve worker access to

				communities covered by a declaration of a major disaster under section

				401.

						.

			

